                             UNITED STATES DISTRICT COURT         -'Ay.,HnA:5 OiV.
                         FOR THE SOUTHERN DISTRICT OF GEORGIA^^''^ -L i5fi |(; 39
                                       SAVANNAH DIVISION



 UNITED STATES OF AMERICA

                 V.                                                     4:15CR00092-1


        RONNIE ROLAND




                                                ORDER



     The defendant, Ronnie Roland, has filed a motion requesting early termination of supervised

release. In support of his motion, the defendant reports that he has been compliant since commencing

his term of supervised release, and he has successfully passed all polygraph examinations.

     The Court notes that while the defendant is currently in compliance with the terms and conditions

of supervision, his criminal record includes two convictions for serious sex offenses and his instant

offense involved his failure to register. The Court acknowledges the defendant has performed well on

supervised release thus far; however, the Court does not consider the defendant a suitable candidate for

early termination at this time.

     The defendant's motion for early termination of supervised release is DENIED.


                          SO ORDERED this 7*— day of October, 2019.


                                                            William T. Moore, Jr.
                                                            Judge, U.S. District Court
